FILED
                            NOT FOR PUBLICATION
                                                                               JUN 10 2016
                     UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BAKARI DARNELL MACKEY,                             No. 14-15886

              Petitioner - Appellant,              D.C. No. 4:12-cv-00163-CKJ

 v.
                                                   MEMORANDUM*
CONRAD M. GRABER and US
ATTORNEY’S OFFICE,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                        Argued and Submitted April 12, 2016
                             San Francisco, California

Before: WALLACE, SCHROEDER, and N.R. SMITH, Circuit Judges.

      Bakari Mackey appeals from the district court’s judgment denying his 28

U.S.C. § 2241 petition. Mackey asserts that his due process rights were violated by

failures of his inmate representative and the prison discipline hearing officer’s

denial of his right to call witnesses on his behalf at a prison disciplinary hearing.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review the district court

judgment de novo. United States v. Lemoine, 546 F.3d 1042, 1046 (9th Cir. 2008).

      We affirm for the reasons stated by the district court in its order filed on

April 7, 2014, adopting the magistrate judge’s Report and Recommendation.

      AFFIRMED.1




      1
          Mackey’s pending pro se motion for judicial notice is denied as moot.

                                           2                                    14-15886